Case: 10-60065 Document: 00511352291 Page: 1 Date Filed: 01/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 14, 2011
                                     No. 10-60065
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LEOPOLDO AGUADO-GUEL,

                                                   Petitioner-Appellant

v.

BRUCE PEARSON,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 5:09-CV-93


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Leopoldo Aguado-Guel, federal prisoner # 07534-010, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 application. Aguado-Guel contends that
his 1993 Texas conviction for unauthorized use of a motor vehicle (UUMV) was
defective, and he seeks correction of that conviction. He asserts that his 1993
UUMV conviction was the basis for his removal from the United States and was
later used to enhance his sentence on a 2006 illegal reentry conviction that he
sustained in the United States District Court for the Western District of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60065 Document: 00511352291 Page: 2 Date Filed: 01/14/2011

                                  No. 10-60065

Arkansas. He explicitly states that he only wishes to challenge the defectiveness
of his 1993 UUMV conviction, but he also briefs arguments that he received
ineffective assistance of counsel with respect to his illegal reentry case and that
his illegal reentry sentence was improperly enhanced by his 1993 UUMV
conviction.
      Aguado-Guel has also filed a motion for production of documents, seeking
the transcript of (1) his guilty plea and sentencing hearings in his illegal reentry
case; (2) his guilty plea and sentencing hearings in his 1993 UUMV case; and (3)
his April 14, 1999 parole hearing before the Texas Board of Pardons and Paroles.
He contends that those transcripts would help demonstrate the merits of his
claims.
      There was no error in the district court’s decision. Although Aguado-Guel
sought to proceed under § 2241, his allegations stated claims falling only under
the province of 28 U.S.C. §§ 2254 and 2255. The district court did not err in
determining that it lacked jurisdiction under § 2254 to consider a claim seeking
invalidation of Aguado-Guel’s 1993 UUMV conviction. See Pleasant v. State of
Texas, 134 F.3d 1256, 1257-58 (5th Cir. 1998). The district court also did not err
in determining that it lacked jurisdiction to consider a challenge under § 2255
to Aguado-Guel’s illegal reentry conviction and sentence. See Pack v. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000). As determined by the district court, § 2255 was
the proper avenue for bringing Aguado-Guel’s factual allegations relating to his
illegal reentry conviction and sentence, as those allegations concerned the
validity of that conviction and sentence and not the manner in which the
sentence was being executed. See Pack, 218 F.3d at 452. Aguado-Guel’s factual
allegations did not satisfy the requirements of savings clause of § 2255(e), and
he therefore was unable to avail himself of § 2241 relief with respect to his
illegal reentry conviction and sentence. See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001); Pack, 218 F.3d at 452-53.



                                         2
    Case: 10-60065 Document: 00511352291 Page: 3 Date Filed: 01/14/2011

                               No. 10-60065

     The district court’s judgment is AFFIRMED, and Agaudo-Guel’s motion
for production of documents is DENIED.




                                    3